Citation Nr: 1109252	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for insomnia or a sleeping disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for right shoulder tendonitis.

3.  Entitlement to service connection for a chronic back disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for chronic bronchitis with coughing and wheezing.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from July 2004 to November 2004, and from February 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and from a rating decision dated in November 2007 issued from the RO in Atlanta, Georgia.  The RO in Atlanta currently has jurisdiction over all the claims on appeal.

On her June 2009 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing be held in Washington, D.C.  In October 2010, the Veteran was notified that her requested Board hearing in Washington, D.C., was scheduled for January 31, 2011.  The Veteran did not appear at the time of the hearing.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issues of service connection for insomnia or a sleeping disorder, for right shoulder tendonitis, and for a chronic back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence does not show that the Veteran's chronic bronchitis with coughing and wheezing was manifested by Forced Expiratory Volume (FEV)-1 of 56 to 70 percent predicted, or FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) by the Single Breath Method (SB) of 56 to 65 percent predicted.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic bronchitis with coughing and wheezing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.96, 4.97, Diagnostic Code (DC) 6600 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in January 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Thereafter, the Veteran was granted service connection for chronic bronchitis with coughing and wheezing and assigned an initial disability rating and effective date for her claim now on appeal.  As this claim was more than substantiated in that it was proven, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the January 2007 correspondence.  In addition, since the higher initial rating claim for chronic bronchitis is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as medical records from private sources were requested in the January 2007 correspondence and the Veteran was provided with a VA examination conducted by QTC through contract (hereinafter referred to as a VA examination) for her bronchitis disorder now on appeal.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).



Chronic Bronchitis

The Veteran seeks a higher initial disability rating for chronic bronchitis with coughing and wheezing.  The RO granted service connection for this disability in the September 2007 rating decision now on appeal.  At that time, a 0 percent, or noncompensable, disability rating was assigned, effective November 16, 2006, the day after the Veteran's separation from active duty.  The Veteran perfected an appeal of this decision.  She contends that her bronchitis is more severe than contemplated by a 10 percent disability rating.  In her December 2007 Notice of Disagreement, she stated that her bronchitis was in "recession" during her VA examination, that she still had symptoms, that she has been hospitalized for her condition, and regularly loses time from work.  Subsequently, in a May 2009 rating decision, the RO found a clear and unmistakable error in establishing the noncompensable initial disability rating and increased it to 10 percent, effective November 16, 2006.  The Veteran has not withdrawn her claim for an increased initial rating for bronchitis and is presumed to be seeking the maximum benefits allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's service-connected bronchitis disability is currently rated under Diagnostic Code 6600, for rating chronic bronchitis.  Under Diagnostic Code 6600, chronic bronchitis with pulmonary function test (PFT) showing Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, FEV-1/ Forced Vital Capacity (FVC) of 71 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted warrants a 10 percent rating; FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating; and FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6600 (2010).

When rating based on pulmonary function tests, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are used for rating purposes.  When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96, notes 5 & 6 (2010)).  

The Veteran underwent a VA examination in February 2007.  The Veteran complained of coughing every day and coughing at night, shortness of breath when running, and coughing up sputum two months for two weeks, but she denied any asthma attacks.  She reported contracting infections easily from her respiratory condition which required antibiotics almost constantly.  She denied an episode of respiratory failure that required respiration assistance from a machine.  She said that the bronchitis had affected her weight gain of nearly 30 pounds within a three-month time period and that she has, as a result of her respiratory condition, hemoptysis, a cough with purulent sputum, orthopnea and shortness of breath with walking two city blocks.  She denied requiring any treatment for her respiratory condition and was currently working as a waitress.

On examination, breath sounds were symmetric without rhonchi or rales.  Her expiratory phase was within normal limits.  There was no evidence of abnormal breath sounds.  Pulmonary function test results were as follows: FEV1 was 86 percent predicted; and FEV1/FVC, at 76.  The VA examiner noted that a DLCO was not done as part of the pulmonary function test as the results above were sufficient to evaluate the Veteran's status.  The examiner also noted that the Veteran's effort was deemed poor and felt to be less than maximal, but that there was no discrepancy between the findings of the pulmonary function test and the clinical examination.  Diagnosis was obstructive airway disease with subjective factors noted as recurrent productive cough with exertional dyspnea and objective factors noted as an abnormal pulmonary function test.  There were no complications, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure secondary to her pulmonary disease.

There are no VA or private medical records showing treatment for the Veteran's service-connected bronchitis disorder.

In her June 2009 VA Form 9, Substantive Appeal, the Veteran reported that her bronchitis flared up mainly at night and disturbed her sleep.

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for chronic bronchitis with coughing and wheezing is not warranted.  The PFT from the February 2007 VA examination did not yield results that met or approximate the criteria for a rating in excess of 10 percent pursuant to Diagnostic Code 6600.  The competent PFT results of post-bronchodilator findings, as required by VA regulations, did not show FEV-1 of 56 to 70 percent predicted after use of a bronchodilator, or FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted, so as to warrant a 30 percent rating under DC 6600.  Accordingly, an initial disability rating in excess of 10 percent for bronchitis is not warranted in this case.

The Board acknowledges the Veteran's assertion that her bronchitis is more severe than the current initial rating.  Specifically, the Veteran has reported interference with her sleep.  The Veteran, as a lay person, is competent to provide such evidence of how her bronchitis affects her everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, VA must consider only the factors enumerated in the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the claimed symptoms are encompassed by the assigned 10 percent rating, and the evidence does not otherwise show that the Veteran is entitled to a rating in excess of 10 percent for her chronic bronchitis with coughing and wheezing.

In sum, the Board finds that the 10 percent initial disability rating is appropriate in this case.  A staged rating is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's bronchitis manifested symptoms meriting a disability rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial disability rating in excess of 10 percent for chronic bronchitis with coughing and wheezing is denied.

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for this higher rating claim.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for her service-connected bronchitis.  The Veteran's contentions have been limited to losing time from work to see the doctor and to those discussed above, i.e., essentially that her disability is more severe than reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).

In this case, there has been no showing that the Veteran's disability picture for her bronchitis disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Those criteria provide for higher ratings in this case, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's bronchitis disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for chronic bronchitis with coughing and wheezing is denied.


REMAND

Unfortunately, a remand is required in this case for the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Regarding the Veteran's claim for service connection for insomnia or a sleeping disorder, the Board notes that the Veteran was scheduled for a VA examination of her insomnia and/or sleep disorder claim in October 2007, but that she failed to report for this examination.  Information in the claims file reveals that she was notified by correspondence dated on October 4, 2007, of the examination scheduled for October 29, 2007.  The Board notes that the notice of examination letter was sent to the Veteran's address of record.  When a Veteran, without good cause, fails to report for a scheduled VA examination, VA is not obligated to attempt to provide another.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran or death of an immediate family member.  Id.  Here, the Veteran indicated in her December 2007 Notice of Disagreement that she received the notice of examination after the actual date of examination.  The Board also notes that on her VA Form 9, Substantive Appeal, the Veteran revealed that her address of record in Georgia is her permanent address, but that she spends part of her time at an apartment in Norman, Oklahoma.  In any event, because of possible confusion over her temporary address and because the claims file contains no post-service medical evidence of a sleeping disorder, the Board finds that the Veteran has shown good cause and that a new examination of this claim should be scheduled.  

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) does not reflect combat decorations and badges, though it was noted that she served in a designated imminent danger pay area and served in Operation Iraqi Freedom (Iraq) from December 2005 to October 2006.  Her primary military occupational specialty was in food service operations.  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection for this claim may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)).  The Veteran's service in Iraq in 2005 and 2006 are included within the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(d)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  The Board notes that the record shows the Veteran has manifested several of these signs or symptoms during and after her Iraq service and that she was never provided a Gulf War illness VA examination.

Therefore, on remand the Veteran should be scheduled for an examination to determine whether she has insomnia or a sleeping disorder and, if so, whether such is due to service or to an undiagnosed Gulf War illness.

Regarding the Veteran's claims for service connection for right shoulder tendonitis and for a chronic back disorder, service treatment records show that the Veteran was diagnosed with right shoulder tendonitis in service and that on her report of medical history associated with her October 2006 discharge examination she noted complaints of back pain in service from heavy lifting at work and from inhaling or bending over.  

Post-service, the February 2007 VA examiner noted that the right shoulder tendonitis was due to a service injury, but declined to provide a diagnosis of a current disability because the VA examiner said there was no pathology with which to render a diagnosis.  However, while the examination of the right shoulder included range of motion exercises and and an X-ray study, there is no indication from the report of examination whether the Veteran's tendonitis had resolved or whether it is recurrent and simply had not manifested during the examination.  The examination results are thus contradictory and unclear with respect to whether the Veteran currently suffers from right shoulder tendonitis, to include a recurrent or chronic form.  The VA examiner also diagnosed lumbar strain in regards to the Veteran's back complaint, but failed to provide a medical opinion on whether any currently diagnosed lumbar strain was related to the Veteran's period of service.  

The RO subsequently denied both service connection claims when it found no current disability associated with the right shoulder and because there was no evidence that the Veteran's lumbar strain was related to service.  However, the VA examiner was not asked to opine whether the Veteran's current lumbar strain was related to service and the VA examiner failed to state whether any recurrent right shoulder tendonitis, which first manifested in service, had resolved.  Therefore, the Board finds that the VA examination for these two claims is not adequate for purposes of adjudication and the RO should not have relied on this report.  

The Board also notes that the Veteran has submitted invoice statements covering private treatments from February 2009 to April 2009 from her chiropractor in Oklahoma, Dr. R.B.T., and from the Norman Regional Medical Center.  The Veteran wrote on some of these bills indicating when she received treatment for muscle spasms and when she received a back brace and a sleeping aid.  However, none of the actual private medical records have been associated with her claims file.  The Board notes that the Veteran did not receive treatment from any VA clinic after discharge, that there are essentially no current post-service medical records in the claims file, and that the medical evidence of record is essentially confined to the inadequate February 2007 VA examination.

Therefore, on remand the RO/AMC should obtain and associate with the claims file any and all outstanding medical records, whether private or VA, related to the Veteran's complaints on appeal, in particular those which show whether the Veteran is being treated for any right shoulder tendonitis and back disorders since her discharge from service.  After such records are obtained, the RO/AMC will then further develop the appeal, including scheduling the Veteran for a VA examination to determine if the Veteran has a current right shoulder tendonitis disability and/or a current back disorder and, if so, whether either or both is related to her period of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and ask her to specify all private and VA medical care providers who currently treat her for her right shoulder, back, and sleeping disorders.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from Dr. R.B.T., a chiropractor located in Norman, Oklahoma, and from the Norman Regional Health System in Oklahoma City, Oklahoma.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for appropriate examinations of her claims for service connection for imsomnia or a sleeping disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, for right shoulder tendonitis, and for a chronic back disorder.  The claims file must be made available to and reviewed by each selected examiner.  All necessary tests and studies shall be conducted.  The appropriate examiner shall address the following opinion requests:

(a)  Whether the Veteran suffers from insomnia or a sleeping disorder, and if so, whether it is at least as likely as not (50 percent probability or greater) that such insomnia or sleeping disorder is related to service, to include as the result of an undiagnosed illness.

(b)  Whether the Veteran has a current right shoulder disorder, to include tendonitis, and if so, whether such is at least as likely as not (50 percent probability or greater) related to service; and

(c)  Whether the Veteran has a current chronic back disorder and, if so, whether such is at least as likely as not (50 percent probability or greater) related to service.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that each examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions.

3.  Thereafter, the RO/AMC shall readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


